Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147727 & (60)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  DANNY EPPS and JOYCE EPPS,                                                                                Brian K. Zahra
           Plaintiffs-Appellees/                                                                    Bridget M. McCormack
           Cross-Appellants,                                                                              David F. Viviano,
  v                                                                 SC: 147727                                        Justices
                                                                    COA: 305731
                                                                    Wayne CC: 09-018323-NO
  4 QUARTERS RESTORATION, L.L.C.,
  DENAGLEN CORP., d/b/a MBM CHECK
  CASHING, EMERGENCY INSURANCE
  SERVICES, and TROY WILLIS,
             Defendants-Appellants/
             Cross-Appellees,
  and
  AM ADJUSTING & APPRAISALS, L.L.C.,
  MICHAEL N. ANDERSON, JR., HOME
  OWNERS INSURANCE COMPANY, PAULA
  MATHEWS, MAXIMUM RESTORATION,
  L.L.C., AUTO OWNERS INSURANCE
  COMPANY, CHARLES WILLIS, and
  COMERICA BANK,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 6, 2013
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellants are considered. We direct the Clerk to schedule oral argument on
  whether to grant the application for leave to appeal or take other action.
  MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the
  date of this order addressing whether the contracts and limited power of attorney at issue
  are void or merely voidable, and whether the plaintiffs are required to establish actual
  damages to recover on their breach of contract and fraud/misrepresentation claims. The
  parties should not submit mere restatements of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.

        The application for leave to appeal as cross-appellants remains pending.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2014
         p0610
                                                                               Clerk